Title: 27th.
From: Adams, John Quincy
To: 


       Was at home all day. The Cold, has in some measure abated, but is still severe. The Ladies pass’d the afternoon out. In the evening I read the 3d. Book of our Epic Poem, which does not please me, quite so much as the two first. The Characters of Hezron, Irad, and Selima, are drawn with a masters hand; and the scene of the mutiny, with the death of one of the rebelling chiefs has a vast deal of force and spirit in it. But I did not so much admire, the dialogue between Irad, and Selima, concerning the justice of the War. It was not perhaps necessary to suppose, that any person among the Israëlites doubted the righteousness of their Cause, and it is a digression which seems to leave the action of the Poem languishing. The author cannot be accused as Virgil is of being partial against the female sex. The Characters of Mina and Selima, would rather lead one, to suppose he had too exalted an opinion of them. If he errs that way it is a failing, much more amiable and excusable than the other.
      